Citation Nr: 1745691	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  14-22 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for lower back strain with degenerative disc disease.

2.  Entitlement to an initial evaluation in excess of 10 percent for sciatica, left lower extremity, associated with lower back strain with degenerative disc disease.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and October 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was previously before the Board in September 2016 when it was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's September 2016 remand, the Veteran was afforded a VA examination with regard to the severity of his lumbar spine disability in April 2017, but that examination is inadequate.  Range of motion studies were performed, but did not include joint testing in both active and passive motion and there is no indication of when pain began and ended in the range of motion.  As such, the Board finds the examination to be inadequate.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The examination is further inadequate because the examiner did not provide an estimate as to additional functional loss during flare-ups.  Despite acknowledging the Veteran's report of flare-ups "every other day," the examiner was unable to say without speculation whether flare-ups would result in any additional functional limitations because the examination was not being performed during a flare-up.  The examiner should have ascertained additional information (i.e., as to the frequency, duration, characteristics, severity, or functional loss) by alternative means.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).

Adjudication of the TDIU claim must be deferred because it is inextricably intertwined with the remanded claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

On remand attempt to obtain and associate with the claims file VA treatment records regarding the Veteran dated since May 2017.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file complete VA treatment records, including those dated since May 2017.

2.  After completion of the foregoing, schedule the Veteran for a VA examination(s) to determine the current severity of his lower back strain with degenerative disc disease.  The examiner is requested to delineate all symptomology associated with, and the current severity of the disability.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose if possible. 

The examiner(s) should specifically test the Veteran's lumbar spine ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so. 

The examiner(s) must comment upon the functional impairment caused by the Veteran's back disability during flare-ups; to include specific consideration of the frequency, duration, characteristics and severity of the flare-ups. 

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case.  The Veteran and his representative must be provided an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

